Case: 2:19-cv-01976-JLG-CMV Doc #: 23 Filed: 03/19/19 Page: 1 of 4 PAGEID #: 420




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

MENG HUANG,

                           Plaintiff,

v.

THE OHIO STATE UNIVERSITY and             Case No. 2:18-cv-12727-VAR-DRG
GIORGIO RIZZONI,
                                          District Judge Victoria A. Roberts
                     Defendants.          Magistrate Judge David R. Grand
_________________________________/


 PLAINTIFF’S MOTION TO ENTER STIPULATED PROPOSED ORDER
   DISMISSING CERTAIN COUNTS OF PLAINTIFF’S COMPLAINT




4825-3623-1050
Case: 2:19-cv-01976-JLG-CMV Doc #: 23 Filed: 03/19/19 Page: 2 of 4 PAGEID #: 421




 PLAINTIFF’S MOTION TO ENTER STIPULATED PROPOSED ORDER
   DISMISSING CERTAIN COUNTS OF PLAINTIFF’S COMPLAINT

         Plaintiff requests that the Court enter the attached stipulated proposed order

dismissing certain counts of her complaint. While Ms. Huang contends that these

claims are viable (with the exception of the racial harassment claim under Title

IX), she seeks to dismiss them in order to prevent unnecessary litigation and

appeals over certain issues raised in Defendants’ motion to dismiss her complaint

(Dkt. 12).

         Defendants have consented to the entry of this stipulated order.



                                         s/Bruce C. Fox
                                         Bruce. C. Fox (PA 42576)
                                         Andrew J. Horowitz (PA 311949)
                                         Qiwei Chen (PA 322789)
                                         Obermayer Rebmann
                                         Maxwell & Hippel LLP
                                         BNY Mellon Center, Suite 5240
                                         500 Grant Street
                                         Pittsburgh, PA 15219
                                         (412) 288-2461)
                                         bruce.fox@obermayer.com
                                         andrew.horowitz@obermayer.com
                                         qiwei.chen@obermayer.com

                                         Stuart M. Israel (P15359)
                                         John G. Adam (P37205)
                                         Legghio & Israel, P.C.
                                         306 South Washington, Suite 600
                                         Royal Oak, MI 48067; (248) 398-5900
                                         israel@legghioisrael.com
                                         jga@legghioisrael.com

4825-3623-1050
Case: 2:19-cv-01976-JLG-CMV Doc #: 23 Filed: 03/19/19 Page: 3 of 4 PAGEID #: 422




                                    Attorneys for Plaintiff

March 19, 2019




4825-3623-1050
Case: 2:19-cv-01976-JLG-CMV Doc #: 23 Filed: 03/19/19 Page: 4 of 4 PAGEID #: 423




                           CERTIFICATE OF SERVICE

         I hereby certify that on March 19, 2019, I caused the foregoing paper to be

electronically filed with the Clerk of the Court using the ECF system that will send

notification of such filing to all parties of interest participating in the CM/ECF

system.



                                        s/Bruce C. Fox




4825-3623-1050
